DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

This action is in reply to Applicant’s arguments and amendments filed on June 21, 2021. 
Claims 1-16 are pending. Claims 1 and 9 have been amended.


Response to Arguments
1.	Applicant’s arguments with respect to amended claims 1 and 9 along with their dependent claims have been considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-2, 5-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Publication No. 2017/0289566 A1) in view of Robert et al. (US Publication No. 2020/0288166 A1).

       	Regarding claim 1, 
He et al. meets the claim limitations, as follows:
A method for temporal motion vector prediction of a current picture in a series of pictures of a video sequence, the method comprising: 
determining, for a current block of the current picture (i.e.  block X in Fig. 23B), whether any one of: left, top, top-right and left-bottom spatial neighboring blocks of the current block in the current picture uses a collocated picture that is collocated relative to the current picture as a reference picture (i.e. The merge candidate list generated using the existing merge process is C0 (BV), C1 (MV), C2 (BV), C3 (MV) and C5 (MV). If the current block is coded as an inter block, then only 3 inter candidates (C1, C3 and C5) will likely be used for inter merge, since C1, C3 and C5 are inter PUs with motion vectors. As shown in Fig. 23B, the spatial neighboring blocks C1 and C3 are inter PUs with motion vectors. Since C1 and C3 are inter PUs,  it implies that they have collocated picture as reference picture. );(Fig. 23B, para[0153]) 
He et al. does not explicitly disclose the following claim limitations:
when the determination is that one of the left, top, top-right and left-bottom spatial neighboring block uses a collocated picture as a reference picture, using a motion vector of the one of the spatial neighboring blocks as a temporal vector of the current block to identify a corresponding block in the collocated picture to be used for generating a motion vector for the current block.
However, in the same field of endeavor Robert et al. discloses the deficient claim limitations, as follows:
when the determination is that one of the left, top, top-right and left-bottom spatial neighboring block uses a collocated picture as a reference picture, using a motion vector of the one of the spatial neighboring blocks as a temporal vector of the current block (i.e. The first Merge (spatial) candidate gives a motion vector and a current reference frame (for example, MV0 and Ref0 on FIG. 23) for the current block reproducing the corresponding compensated block in the reference frame Ref0 at a position given by the first spatial candidate from the merge predictor list. ) to identify a corresponding block in the collocated picture to be used for generating a motion vector for the current block (i.e. a current CU of a picture (Cur Pic) predicted using a reference block of a reference frame (Ref0) identified by motion information of a first spatial neighboring block of the predictor candidate, Such a coding mode is also known as the ATMVP (for Alternative Temporal Motion Vector Prediction) in the JEM.  ).(Fig. 23, para[0154])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of He’s teaching of  the spatial neighboring blocks C1 and C3 having inter PUs with Robert’s teaching to use motion information and reference frame of a spatial neighboring block of the predictor candidate as ATMVP to reproduce the corresponding compensated 

Regarding claim 2, the rejection of claim 1 is incorporated herein. 
He et al. meets the claim limitations, as follows:
The method of claim 1, wherein the determining whether any one of: left, top, top-right and left-bottom spatial neighboring blocks of the current block in the current picture uses a collocated picture as a reference picture is performed for a single spatial neighboring block of the current block in the current picture (i.e. C0 (BV), C1 (MV), C2 (BV), C3 (MV) and C5 (MV) are neighboring blocks of current block X as show in Fig. 23B. );(Fig. 23B, para[0153])

Regarding claim 5, the rejection of claim 1 is incorporated herein. 
He et al. meets the claim limitations, as follows:
The method of any of claims 1 to 4 claim 1, further comprising: when the determination is that none of the left, top, top-right and left-bottom spatial neighboring blocks of the current block in the current picture uses a collocated picture as a reference picture, performing a motion vector scaling operation that scales the motion vector from one of the spatial neighboring candidates to associate with the collocated picture and using the scaled motion vector for prediction of the temporal vector (i.e. As shown in Fig. 24A, if no neighboring block is valid, then generate temporal BV candidate using C5 as shown in Fig. 23. For C5, If both reference pictures are short-term ones, the candidate motion vector is scaled according to the 

Regarding claim 6, the rejection of claim 1 is incorporated herein. 
He et al. meets the claim limitations, as follows:
The method of claim 1, wherein the method is performed by a video decoder (i.e. The video decoder 200)(Fig. 2, para[0052]).

Regarding claim 7, the rejection of claim 1 is incorporated herein. 
He et al. meets the claim limitations, as follows:
The method of claim 1, wherein the method is performed by a video encoder (i.e. Video encoder 100)(Fig. 1, para[0048])

Regarding claim 8, the rejection of claim 1 is incorporated herein. 
He et al. meets the claim limitations, as follows:
A device for temporal motion vector prediction of a current picture in a series of pictures of a video sequence, the device comprising: 
a processor (i.e. processor 1118)(Fig. 11); and 
a memory coupled to the processor, wherein the memory stores instructions that when executed by the processor causes the processor to perform operations according to claim 1 (i.e. non-removable memory 1130 ).(Fig. 11, para[0078])

Regarding claim 9, all claimed limitations are set forth and rejected as per discussion for claim 1.

Regarding claim 10, all claimed limitations are set forth and rejected as per discussion for claim 2.

Regarding claim 13, all claimed limitations are set forth and rejected as per discussion for claim 5.

Regarding claim 14, all claimed limitations are set forth and rejected as per discussion for claim 6.

Regarding claim 15, all claimed limitations are set forth and rejected as per discussion for claim 7.

Regarding claim 16, all claimed limitations are set forth and rejected as per discussion for claim 8.


2.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Publication No. 2017/0289566 A1) in view of Robert et al. (US Publication No. .

Regarding claim 3, the rejection of claim 2 is incorporated herein.
 He et al. and Robert et al. do not explicitly disclose the following claim limitations:
The method of claim 2, wherein the single spatial neighboring block is a left neighboring block of the current block in the current picture.
However, in the same field of endeavor Wang et al. discloses the deficient claim limitations, as follows:
wherein the single spatial neighboring block is a left neighboring block of the current block in the current picture (i.e. Only the first candidate in merge list will be check for deriving the collocated block for current block. Here, A1 is the first candidate of the merge list.).(Fig. 1, Section 2.1)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of He and Robert  with Wang to check the first candidate in the merge list for deriving the collocated block for current block, the motivation being to simplify the neighboring blocks’ scanning process (Wang Section 2.1).

Regarding claim 11, all claimed limitations are set forth and rejected as per discussion for claim 3.


s 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Publication No. 2017/0289566 A1) in view of Robert et al. (US Publication No. 2020/0288166 A1) and further in view of Bross et al. (“Versatile Video Coding (Draft 2)” supplied by Applicant).

Regarding claim 4, the rejection of claim 1 is incorporated herein. 
He et al. and Robert et al. do not explicitly disclose the following claim limitations:
The method of claim 1, further comprising: when the determination is that none of the left, top, top-right and left-bottom spatial neighboring blocks of the current block in the current picture uses a collocated picture as a reference picture, determining that the motion vectors from the spatial neighboring blocks of the current block are invalid for prediction of the temporal vector and ceasing the temporal motion vector prediction of the current block of the current picture.
However, in the same field of endeavor Bross et al. discloses the deficient claim limitations, as follows:
when the determination is that none of the left, top, top-right and left-bottom spatial neighboring blocks of the current block in the current picture uses a collocated picture as a reference picture, determining that the motion vectors from the spatial neighboring blocks of the current block are invalid for prediction of the temporal vector and ceasing the temporal motion vector prediction of the current block of the current picture (i.e. when none of neighboring blocks use collocated pictures (i.e. predFlagLXA0 =0), the tempMv of current block is set to 0. Here, setting 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of He and Robert  with Bross to set temporal motion vector to 0 when none of neighboring blocks use collocated pictures, the motivation being to improve video encoding performance.

Regarding claim 12, all claimed limitations are set forth and rejected as per discussion for claim 4.


Conclusion 
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488